DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 7,391,327) in view of Stewart et al. (US 2014/0208559).
    Regarding claims 1, 11, Ho discloses a method for operating a security tag (abstract), comprising: locking a shaft, extending out and away from the pin head in the collapsed position, using a securement mechanism disposed inside a housing of the security tag (fig. 1; col. 1, lines 25-54); and preventing a transfer of pin head rotation to the shaft at least when the shaft is locked by the securement mechanism (fig. 1; col. 1, lines 25-54). Claim 11, a housing having an internal securement mechanism (fig. 1); a pin sized and shaped to be at least partially and removably inserted into the housing (fig. 1).
   Ho discloses all the limitations set forth above but fails to explicitly disclose transitioning a pin head from an extended position to a collapsed position by causing at least one first telescoping segment to slidingly engage a second telescoping segment.
    However, Stewart discloses transitioning a pin head from an extended position to a collapsed position by causing at least one first telescoping segment to slidingly engage a second telescoping segment (fig.

 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Stewart within the system of Ho in order to detect unauthorized removal of the item thereby improving the reliability of the system.

Regarding claims 2, 12, Ho and Stewart disclose all the limitations set forth in claim 1 and Stewart further discloses resiliently biasing the at least one first telescoping segment in a direction away from the second telescoping segment when the pin head is in the extended position (fig. 2, page 2, [0020-0021]).
Regarding claims 3, 13, Ho discloses automatically transitioning the pin head from the collapsed position to the extended position when the shaft is released from the securement mechanism of the security tag (fig. 1, col. 1, lines 25-54).
Regarding claims 4, 14, Ho discloses wherein the automatic transitioning is achieved using a resilient member disposed within the pin head (fig. 1; col. 1, lines 25-50).
Regarding claims 5, 15, Ho discloses wherein the resilient member is disposed around the shaft (fig. 1; col. 1, lines 25-54).
Regarding claims 6, 16, Ho discloses wherein the shaft is entirely disposed within the pin head when the pin head is in the extended position (fig. 1; col. 1, lines 25-54).
Regarding claims 7, 17, Ho and Stewart disclose all the limitations set forth in claim 1 and Stewart further discloses wherein the pin head rotation is prevented from being transferred to the shaft by allowing the second telescoping segment to freely rotate relative to the at least one first telescoping segment (fig. 2).
Regarding claims 8, 18, Ho discloses wherein the pin head rotation is prevented from being transferred to the shaft by allowing the pin head to rotate freely relative to the shaft (fig. 1).

 Regarding claims 10, 20, Ho and Stewart disclose all the limitations set forth in claim 1 and Stewart further discloses wherein the at least one first telescoping segment and the second telescoping segment are created together during a single 3D printing process (fig. 1-fig. 2).


Response to Arguments
Applicant's arguments filed on December 24, 2020 have been fully considered but they are not persuasive.
Contrary to Applicant’s argument that “ Stewart contains no disclosure describing Stewart’s tack as comprising “ a head comprising a plurality of telescoping segments”. The examiner respectfully disagrees with the Applicant because Stewart discloses a head 12 comprising a plurality of telescoping segments (conduit 50 in fig. 2; page 2, [0024]).
For at least the above reason, the rejection of claims is sustained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

                                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   Carr (US 9,101,818) discloses multifunction ski pole.
   Hogan (US 6,449,991) discloses one part theft deterrent device.
   Verhey (US 6,089,634) discloses safety lifting device.
  Harrison et al. (US 5,785,436) discloses data platemarking system.
  Huber, JR. et al. (US 2016/0288807) discloses automatic parking brake for truck mounted brake cylinder.

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is 


DP
March 10, 2021

                                                                            /DANIEL PREVIL/                                                                            Primary Examiner, Art Unit 2684